Title: To George Washington from the Soldiers of Captain Thomas Mighill’s Company, 9 October 1775
From: Soldiers of Captain Thomas Mighill’s Company
To: Washington, George


9 October 1775.. “Humbly Pray Your Honor would be pleas’d to hear us Respecting the settling the Officers over us if Providence should Order Affairs so as to remove our Captain to an higher Office; when we came into the Camps Lieutenant Nelson was our first Lieutenant; Lt Cresy the 2d Lt; Amos Bayley 1st Serjeant; Lt Pike the 2d Serjeant—Nelson’s Refusing to abide in the Camp, we were oblidged to Chuse one in his Place; we being of different Parishes said Pike then said that according to the Plan we set out upon their Parish, ought to have the second Officer in the Company for the sake of Peace (tho’ contrary to the Minds of more than half the Company) We consented that the said Pike should serve in said Place; said Pike further said that if the Captain was removed he expected the first Parish should have the Place the Capt. stood in therefore We desire your Honor would Recommend the following Men if our Captain be remov’d to be Lieutenant Cresy 2d Lieut. Pike & Serjeant Bailey for the third—If Your Honor in your Wisdom think best to hear the Parties.”
